Citation Nr: 1011756	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1961 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In a March 2010 Appellant's Brief, the appellant's 
representative submitted arguments concerning the appellant's 
June 2006 request to reopen a claim for entitlement to 
service connection for a back condition, which was denied in 
the November 2004 rating decision.  However, in a March 2007 
substantive appeal, the appellant clearly indicated that he 
only wished to appeal the issue of service connection for a 
bilateral knee disability.  Therefore, the Board does not 
have jurisdiction to consider the request to reopen a claim 
for service connection for a back condition.


FINDING OF FACT

The evidence of record does not show that a bilateral knee 
disability is etiologically related to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
treatment records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant's 
bilateral knee condition is related to service is his claim 
that he is entitled to service connection.  There is no 
evidence that the appellant had a bilateral knee condition in 
service or within one year of service.  As discussed below, 
there is no evidence of a nexus between service and the 
appellant's bilateral knee disability other than his lay 
statement asserting that he is entitled to service 
connection.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  As the 
evidence of record does not demonstrate some causal 
connection, an examination is not warranted.  See McLendon, 
supra.  The Board finds there is sufficient evidence of 
record to make a decision, including service treatment 
records and VA treatment records.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Service Connection

The appellant contends that he is entitled to service 
connection for a bilateral knee disability.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

An April 2006 VA treatment record reflects that the appellant 
experienced knee pain and a July 2005 VA treatment record 
indicates the appellant was treated for joint pain.  An April 
2005 VA treatment record reflects that the appellant had a 
medical history of bilateral knee arthritis.  As the VA 
treatment records indicate that the appellant has a bilateral 
knee condition, the Board finds that the first element of a 
service connection claim, that of a current bilateral knee 
disability, has been met.

The appellant underwent a physical examination in September 
1960 for induction in service.  The examination report 
reflects that the appellant's lower extremities were normal.  
In a contemporaneous September 1960 report of medical 
history, the appellant denied having had a "trick" or 
locked knee, arthritis or rheumatism, or a bone, joint, or 
other deformity.  Thus, the September 1960 examination report 
and report of medical history indicate the appellant did not 
have a bilateral knee condition at the time of entry into 
service.

The appellant's service treatment records are negative for 
any complaints or treatment for a knee condition.  A June 
1961 separation from service examination report indicates the 
appellant's lower extremities were normal.  The only 
conditions noted on the report are a diagnosis of inadequate 
personality and a scar on the left wrist, neither of which is 
related to the knees.  In a contemporaneous June 1961 report 
of medical history, the appellant denied having a "trick" 
of locked knee, arthritis or rheumatism, or bone, joint, or 
other deformity.  Thus, there is no objective evidence that 
the appellant had a bilateral knee condition in service.  

The first medical evidence of record concerning a bilateral 
knee disability is an April 2005 VA outpatient treatment 
record, more than 40 years after service.  The April 2005 
treatment record indicates the appellant reported having a 
history of bilateral knee arthritis.  A March 2000 VA 
treatment record reflects that the appellant reported having 
arthritis, but he did not indicate that the arthritis was in 
his knees.  He denied having any other medical problems at 
that time.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

While the appellant is competent to assert that he has had a 
bilateral knee disability since service, there is no clinical 
evidence that he complained of, or sought treatment for, a 
bilateral knee condition for more than 40 years after 
separation from service.  Moreover, the appellant has not 
specifically asserted that he has had a bilateral knee 
condition since service.  In his June 2006 claim, he simply 
notes that he claims service connection for a knee condition.  

The appellant has asserted that there is a nexus between his 
bilateral knee condition and service.  Although the appellant 
is competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The appellant has not been shown to possess the 
requisite skills necessary to be capable of making medical 
conclusions.  Thus, the appellant is competent to comment on 
his symptoms, but not the cause.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the 
appellant has not specified why he believes his bilateral 
knee disability is related to service.  Consequently, the 
Board finds the appellant's statements regarding the etiology 
of his acquired psychiatric disability to be less probative 
than the other evidence of record, which reflects more than 
40 years elapsed between service and the appellant's report 
of a bilateral knee condition.

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for a bilateral 
knee disability.  Bilateral knee arthritis will be presumed 
to have been incurred or aggravated in service if manifested 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.  In order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of 
record does not establish any clinical manifestations of a 
bilateral knee disability within the applicable time period.  
Inasmuch, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the preponderance of the evidence is against a 
finding that the appellant's bilateral knee condition is 
related to his military service.  The appellant's service 
treatment records do not reflect that he was treated in 
service for any complaints relating to his knees.  The June 
1961 separation from service examination report reflects that 
the appellant's knees were normal.  The appellant denied 
having any problems relating to his knees in the June 1961 
report of medical history.  There is a lapse in time of at 
least forty years between service and the first record of a 
bilateral knee condition.  The appellant himself has not 
asserted continuity of symptomatology of a bilateral knee 
condition since service.  Additionally, there is no objective 
evidence of a nexus between the bilateral knee condition and 
service.  Although the appellant has asserted that there is a 
nexus between the bilateral knee condition and service, as a 
lay person, he is not competent to make a medical conclusion.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


